Citation Nr: 0727978	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-41 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee medial compartment degenerative joint 
disease secondary to meniscectomy.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina in which the RO granted service 
connection for right knee medial compartment degenerative 
joint disease secondary to meniscectomy (hereinafter referred 
to as a "right knee disability") and assigned a 10 percent 
evaluation effective November 1, 2002.  In that same rating 
decision, the RO denied service connection for a left knee 
disorder.  The appellant, who had active service from August 
1982 to October 2002, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The issue of the appellant's entitlement to service 
connection for a left knee disorder will be addressed in the 
REMAND portion of the decision below; and is hereby REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

In addition to the foregoing, the Board observes for the 
record that the appellant raised the issue of entitlement to 
service connection for allergic rhinitis at his hearing 
before the Board in April 2007.  However, a review of the 
record on appeal reveals that service connection has already 
been granted for this disorder. See September 2004 rating 
decision (service connection for allergic rhinitis granted 
with a noncompensable evaluation assigned effective November 
1, 2002).  As such, the Board is uncertain as to whether the 
appellant was unaware that he had been granted service 
connection for allergic rhinitis or if seeks an increased 
rating for this service-connected disorder.  Therefore, the 
Board REFERS this matter back to the RO in order for the RO 
to seek clarification from the appellant as to this issue. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's request for an increased 
rating for his service-connected right knee disability has 
been obtained.   

  2.  The more persuasive evidence of record indicates that 
the appellant's right knee disability is currently manifested 
by degenerative arthritis, established by an X-ray finding, 
evidenced by painful motion; range-of-motion from zero 
degrees of extension to 135-140 degrees of flexion; without 
recurrent subluxation or lateral instability.   


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for right knee medial compartment degenerative joint 
disease secondary to meniscectomy have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic 
Codes 5010, 5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected right knee 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

According to a July 2002 acknowledgement form signed by the 
appellant, the appellant was notified of the contents of the 
Veterans Claims Assistance Act of 2000 prior to his discharge 
from service. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant acknowledged that he had been informed of the 
provisions of the VCAA and how it applied to his current and 
future claims prior to his discharge. See July 2002 
acknowledgment.  The appellant indicated at the time he 
signed the July 2002 acknowledgement that he understood all 
of his current service records had been reviewed for evidence 
that could be associated with his claims and that any 
evidence not currently associated with his claim's folder had 
or would be requested prior to a decision being made on his 
claims. Id.  

The July 2002 acknowledgement form did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date should the appellant's claim for 
service connection be granted.  Regardless, in the October 
2002 rating decision, the RO granted service connection for 
the appellant's right knee disability; and the issue on 
appeal now concerns the appellant's claim of entitlement to 
an increased rating for this service-connected disability.  
Even though the July 2002 acknowledgement form does not 
indicate that notice was provided to the appellant as to what 
was needed to establish a disability rating and an effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

In this regard, the Board observes that the July 2002 
acknowledgement form indicates that the appellant was 
properly notified of what was necessary to establish his 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for the right knee disability 
in the October 2002 rating decision and assigned an initial 
10 percent disability rating effective November 1, 2002 (the 
date related to the appellant's separation from service).  
Therefore, the July 2002 notice served its purpose in that it 
provided section 5103(a) notice to the appellant; and its 
application is no longer required because the original claim 
has been "substantiated." See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In the appellant's March 2003 notice of disagreement (NOD), 
the appellant took issue with the initial 10 percent 
disability rating and is presumed to be seeking the maximum 
benefit available under the law. Id; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
September 2004 Statement of the Case (SOC) which contained, 
in pertinent part, the criteria for establishing a higher 
initial rating. See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b). Id. at. 494.   

The appellant's service medical records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board observes that the 
appellant was afforded two medical examinations in connection 
with his right knee service connection claim prior to his 
discharge from service. See August 2002 and September 2002 
examination reports.  In addition, the appellant was afforded 
a VA examination in April 2004 in connection with his claim. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  In terms of the 
appellant's increased rating claim, the Board observes that 
the April 2004 examination report is thorough and supported 
by the prior service examinations and private medical 
records.  Therefore, it is adequate upon which to base an 
increased rating decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 


B.  Entitlement to an increased rating for a right knee 
disability 

The appellant injured his right knee in service resulting in 
a partial medial meniscus tear for which he subsequently 
underwent three right knee surgeries. See service medical 
records; April 2004 VA examination report.  In the October 
2002 rating decision on appeal, service connection was 
granted for the appellant's right knee disability and the 
appellant was assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  
At present, the appellant contends that his right knee 
disability is more disabling than currently evaluated and has 
appealed for an increased rating. See July 2003 statement, p. 
1.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the appellant's right knee disability has been 
rated under Diagnostic Codes 5010-5260. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5060.  Diagnostic Code 5010 
evaluates post-traumatic arthritis, which in turn uses the 
criteria for degenerative arthritis under Diagnostic Code 
5003.  Arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating is warranted for X-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is X-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010. 

The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  In addition, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, supra. 

Turning to the merits of this issue, it appears that the 
appellant was assigned a 10 percent evaluation pursuant to 
Diagnostic Code 5010 because the evidence of record shows 
that he does not experience any significant loss of range of 
right knee motion as a result of his service-connected 
disability. See October 2002 rating decision.  Specifically, 
the medical evidence reveals that the appellant had a range 
of motion from zero degrees of extension to 135 degrees of 
flexion in August 2002; was found to have a normal range of 
motion of all joints in September 2002; and most recently was 
noted to have right knee motion from zero degrees of 
extension to 140 degrees of flexion as of April 2004. See 
August 2002 and September 2002 medical examination reports; 
April 2004 VA examination report; 38 C.F.R. § 4.71a, Plate 
II.  Clearly, this evidence indicates that the appellant does 
not experience any limitation of extension.  It appears that 
the RO utilized the August 2002 pre-discharge examination 
report in determining that the appellant experienced some 
minor limitation of flexion at that time (although that no 
longer appears to be the case) and granting a 10 percent 
disability rating.  Regardless, even if the Board utilized 
the results of the August 2002 examination rather than the 
examinations that occurred in September 2002 and April 2004, 
the Board would still find that this limitation of motion 
would not be significant enough to warrant a compensable 
disability rating under Diagnostic Code 5260 (limitation of 
flexion of the leg).  Thus, based upon this evidence, the 
appellant does not and would not meet the rating criterion 
for a compensable evaluation under the limitation of motion 
diagnostic codes pertaining to the knee; and his service-
connected right knee disability was appropriately evaluated 
pursuant to Diagnostic Code 5010. See service medical records 
dated in July 2001 and December 2001 (appellant's X-rays and 
MRI showed evidence of degenerative joint disease).  An 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5010 since there is no competent medical 
evidence of record indicating that the appellant experiences 
arthritic involvement of two or more major joints, much less 
that he has occasional incapacitating exacerbations as a 
result of his degenerative joint disease.  

In regards to the possibility of obtaining increased, or 
separate, ratings pursuant to other diagnostic codes, the 
Board has reviewed the appellant's claim under the remaining 
diagnostic codes applicable to the knee.  In doing so, the 
Board finds that the appellant is not entitled to an 
increased rating pursuant to Diagnostic Code 5256 (ankylosis 
of the knee) as there has been no showing that the 
appellant's knee is ankylosed. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  An increased rating pursuant to 
Diagnostic Code 5257 (other impairment of the knee concerning 
subluxation and lateral instability) is also not available 
since there is no objective medical evidence of record 
indicating that the appellant has either recurrence of 
subluxation or lateral instability of the knee.  The Board 
acknowledges that the appellant has reported experiencing 
instability that includes "giving way" of the knee (April 
2007 BVA hearing transcript, p. 7); and medical records 
contained in the claims file show that he utilizes a brace 
(Id. at 6; service medical records; April 2004 VA examination 
report, p. 1).  However, the appellant's medical records and 
examination reports also reveal that his right knee ligament 
has been described as stable and his McMurray and Drawer 
tests have been negative without evidence of laxity. See 
August 2002 examination report ("Patient is stable to 
anterior, posterior, varus and valgus stresses"); April 2004 
VA examination report (examiner reported that the Drawer and 
McMurray's tests of the right knee were within normal 
limits). See also service medical records dated in March 2002 
(appellant denied experiencing any mechanical symptoms, 
recurrent effusion or instability prior to mechanical 
debridement of the right knee).  As such, an increased rating 
pursuant to Diagnostic Code 5257 is not warranted.

In addition, the Board finds that an increased rating is not 
warranted pursuant to Diagnostic Code 5258 as there is no 
evidence in the record indicating that the appellant 
experiences dislocated semilunar cartilage with episodes of 
locking, pain and effusion into the joint.  Although the 
evidence indicates that the appellant experiences right knee 
pain (April 2004 VA examination report, p. 2) and that he has 
reported experiencing swelling of the right knee in 
connection with his service-connected disability (BVA hearing 
transcript, p. 6), the records do not show actual evidence of 
swelling of the knee much less locking of the knee. August 
2002 medical examination report, p. 2 (no erythema or 
swelling of the right knee found upon physical examination); 
April 2004 VA examination report, p. 2.  Absent objective 
medical evidence of swelling and locking, two of the three 
elements necessary for an evaluation under Diagnostic Code 
5258, an increased rating is not available pursuant to that 
diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
An increased rating is not available under Diagnostic Codes 
5262 or 5263 since there is no objective evidence indicating 
that the appellant experiences malunion or nonunion of the 
tibia and fibula or that he has hyperextension accompanied by 
either weakness or insecurity.


The Board also finds that a disability rating in excess of 10 
is not warranted for the appellant's right knee disability on 
the basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement. See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  
Although the appellant's medical records indicate that he 
experiences pain with motion at 120 degrees of flexion and 
that pain is in fact the major functional impact of the 
appellant's service-connected disability, the Board observes 
that the appellant's pain has already been taken into 
consideration in assigning the present 10 percent evaluation. 
See Diagnostic Code 5010 (when limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such joint affected by limitation of motion; 
however, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion).  In terms of fatigue, weakness, 
lack of endurance and incoordination, the appellant was found 
not to experience any additional functional loss. April 2004 
VA examination report, p. 2.  As such, an increased rating is 
not warranted based upon these factors.     

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his right 
knee disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the 
Board concludes that there is no competent evidence in 
support of an increased rating pursuant to these provisions.   

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for an increased rating of his 
right knee disability, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, the doctrine is not applicable to that claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial evaluation in excess of 10 percent for right knee 
medial compartment degenerative joint disease secondary to 
meniscectomy is denied.  


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
left knee disorder discloses a need for further development 
prior to final appellate review.  In this regard, the 
appellant contends that he is entitled to service connection 
for a left knee disorder on the basis that he has 
"overused" his left knee to compensate for his service-
connected right knee disability; and that this overuse has 
aggravated his current left knee problems. See July 2003 
statement.  

As set forth above, applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, service 
connection may also be established for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition. Id.  The United States Court of Appeals for 
Veterans Claims (the "Court") has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

According to a recent amendment to 38 C.F.R. § 3.310 that 
became effective October 10, 2006, VA will not concede that a 
nonservice-connected disease was aggravated by a service-
connected disease unless the baseline level of severity of 
the nonservice-connected disease is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease. See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  Although the RO did not consider this amendment, 
the veteran will not be prejudiced by the Board's 
consideration of this amendment in the first instance because 
it is codification of interpretation of existing law as set 
forth by the Court in Allen, supra.

Turning to the merits of this issue, the Board observes that 
a review of the claims file reveals a medical letter from a 
private medical provider that is supportive of the 
appellant's secondary service connection claim. See March 
2003 letter from M.B., M.D. (resident).  In this letter, the 
appellant's private doctor, Dr. B., essentially diagnosed the 
appellant with degenerative disease of the left knee and 
opined that this disorder may have been exacerbated by the 
appellant's preferential use of his left knee throughout the 
long course of his right knee pain. Id.  Dr. B. stated that 
he could not quantify the degree to which the appellant's 
current left knee symptoms were attributable to his history 
of contralateral knee pain. Id.  The Board finds Dr. B.'s 
medical opinion to be speculative at best in light of the 
language utilized in his letter (See generally Morris v. 
West, 13 Vet. App. 94, 97 (1999)); however, since his medical 
opinion raises the possibility that the appellant's left knee 
disorder may in fact be associated with his service-connected 
right knee disability, the Board finds that a remand of this 
claim is necessary in order for the appellant to be afforded 
a VA orthopedic evaluation.  Such an examination is necessary 
to determine the nature and etiology of the appellant's left 
knee disorder and to provide a medical opinion as to whether 
this left knee disorder is related to or has been aggravated 
by the appellant's service-connected right knee disability. 
See McClendon v. Nicholson¸ 20 Vet. App. 79 (2006).  Although 
the appellant was afforded a VA examination in April 2004 
during which he was diagnosed with left knee osteoarthritis, 
the Board finds this examination report to be insufficient to 
adjudicate the appellant's claim since the VA examiner did 
not address the cause of the appellant's left knee 
osteoarthritis much less discuss whether this nonservice-
connected disorder may have been aggravated by the 
appellant's service-connected right knee disability. 
  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board finds that 
further development of the case is needed.  The case is being 
returned to the RO via the AMC in Washington, D.C.; and the 
VA will notify the appellant if further action on his part is 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of the 
appellant's left knee disorder and for a 
medical opinion as to whether it is at 
least as likely as not that this 
disorder is (a) related to an incident 
or injury that occurred during the 
appellant's period of active service, 
(b) is proximately due to the 
appellant's service-connected right knee 
disability, or (c) has been aggravated 
by the appellant's service-connected 
right knee disability.  

In addressing the question of 
aggravation, the examiner should be 
informed that temporary or intermittent 
flare-ups of an injury or disease are 
not sufficient to be considered 
"aggravation" unless the underlying 
condition, in contrast with symptoms, 
has worsened.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


